MEMORANDUM2
Willie Lee Taylor appeals from the district court’s denial of his 28 U.S.C. § 2255 motion. Taylor pleaded guilty in 1998 to distributing cocaine base. In his section 2255 motion, Taylor contends that the district court erred in sentencing him when it failed to depart downward based on his diminished capacity.
Because the district court recognized it had the authority to depart and elected not to, we have no jurisdiction to consider this issue. See United States v. Ladum, 141 F.3d 1328, 1344 (9th Cir.), cert. denied, 525 U.S. 898, 119 S.Ct. 225, 142 L.Ed.2d 185 (1998).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.